Case 2:20-bk-21020-BR        Doc 40 Filed 01/06/21 Entered 01/06/21 08:14:43                              Desc
                              Main Document    Page 1 of 8


     PETER C. ANDERSON
 1   UNITED STATES TRUSTEE
     JILL M. STURTEVANT, State Bar No. 089395
 2   ASSISTANT UNITED STATES TRUSTEE
     RON MAROKO, State Bar No. 124770
 3   TRIAL ATTORNEY
     OFFICE OF THE UNITED STATES TRUSTEE
 4   915 Wilshire Boulevard, Suite 1850
     Los Angeles, California 90017-5418
 5   (213) 894-4520 telephone; (213) 894-2603 facsimile
     Email: ron.maroko@usdoj.gov
 6

 7
                                 UNITED STATES BANKRUPTCY COURT
 8
                     CENTRAL DISTRICT OF CALIFORNIA - Los Angeles Division
 9
     In re:                                            )   Case No.: 2:20-bk-21020-BR
10                                                     )   Chapter 7
     THOMAS VINCENT GIRARDI,                           )   (Involuntary)
11                                                     )
                                  Alleged Debtor.      )   NOTICE OF APPOINTMENT OF CHAPTER
12                                                     )   7 TRUSTEE (11 U.S.C. §§ 303(g) AND 701
                                                       )
13                                                     )
14            Pursuant to the Order of this Court entered on January 5, 2021 (docket #39) (the “Order”)
15   directing the United States Trustee to appoint a trustee in the above-captioned case during the gap
16   period and pending the order for relief, the United States Trustee hereby appoints
17   JASON M. RUND to serve as the chapter 7 trustee in this involuntary case pursuant to 11 U.S.C.
18   §§ 303(g) and 701 pending the entry of the order for relief.
19            The chapter 11 trustee bond is initially set at $10,000.00. The bond may require adjustment
20   as the trustee collects and liquidates assets of the estate, and the trustee is directed to inform the
21   United States Trustee when changes to the bond amount are required or made.
22            Attached hereto as Exhibit 1 is the declaration of disinterestedness of Jason M. Rund.
23            This appointment is made the 6th day of January, 2021.
                                                                                        Digitally signed by Peter C.
24                                                           Peter C. Anderson Anderson
                                                                                   Date: 2021.01.06 07:24:21 -08'00'
     Date: __1/6/2021___                                     ___________________________________
25                                                           PETER C. ANDERSON
                                                             United States Trustee
26

27

28
Case 2:20-bk-21020-BR   Doc 40 Filed 01/06/21 Entered 01/06/21 08:14:43   Desc
                         Main Document    Page 2 of 8



                           EXHIBIT "1"




                           EXHIBIT "1"
     Case 2:20-bk-21020-BR        Doc 40 Filed 01/06/21 Entered 01/06/21 08:14:43               Desc
                                   Main Document    Page 3 of 8

 1     Jason M. Rund
       Chapter 7 Trustee
 2     840 Apollo Street, Suite 351
       El Segundo, CA 90245
 3     Telephone: (310) 640-1200
       Facsimile: (310) 640-0200
 4     jrund@srlawyers.com
 5     Chapter 7 Trustee
 6

 7

 8                               UNITED STATES BANKRUPTCY COURT
 9                                CENTRAL DISTRICT OF CALIFORNIA
10                                            LOS ANGELES DIVISION
11

12     In re                                                  CASE NO. 2:20-bk-21020-BR
13     THOMAS VINCENT GIRARDI,                                [CHAPTER 7]
14                                 Debtor.                    DECLARATION OF
                                                              DISINTERESTEDNESS OF JASON M.
15                                                            RUND IN SUPPORT OF APPOINTMENT
                                                              AS INTERIM TRUSTEE PURSUANT TO
16                                                            11 U.S.C. § 303(g)
17

18

19

20             I, Jason M. Rund, hereby state the following under penalty of perjury, 18 U.S.C. § 1001, as
21     a condition of my appointment in this case by the United States Trustee:
22             1.     I am the proposed interim Chapter 7 Trustee of the above-entitled case.
23             2.     I reviewed the petition, schedules, statement of affairs and certain other documents
24     filed on the docket in the case. I have spoken with the Office of the United States Trustee regarding
25     this case and I am prepared to act as the interim Chapter 7 Trustee upon appointment.
26             3.     I have served as Panel Trustee in the Central District of California since 2004. As a
27     member of the trustee panel I have administered thousands of Chapter 7 cases and I also serve by
28     appointment in Chapter 11 cases.

                                                        -1-
     Case 2:20-bk-21020-BR         Doc 40 Filed 01/06/21 Entered 01/06/21 08:14:43                  Desc
                                    Main Document    Page 4 of 8

 1            4.      I meet the criteria set forth in 11 U.S.C. § 321 in that I have an office in the judicial

 2     district in which this case is pending. My office is located at 840 Apollo Street, Suite 351, El

 3     Segundo, California 90245.

 4            5.      I have not served as an examiner in this case.

 5            6.      Upon appointment, I will comply with the requirement of 11 U.S.C. § 322 by filing a

 6     bond with the Bankruptcy Court of the United States that is conditioned on the faithful performance

 7     of my official duties unless the United States Trustee deems by blanket bond sufficient.

 8            7.      I believe that I am qualified to serve as Trustee in this case.

 9            8.      I have determined that no conflicts exist in connection with my proposed

10     appointment in this case.

11            9.      I hereby verify that I have no connections with the debtor, creditors, any other

12     parties in interest, their respective attorneys and accountants, the United States Trustee or any

13     person employed in the Office of the United States Trustee except as follows: I personally do not

14     know Thomas Girardi, Jack Girardi, or any attorneys/employees (former or current) from Girard &

15     Keese. I personally do not have any conflicts. However, in December 2016, Shawn Kahroba, the

16     supervising attorney of Sheridan & Rund, PC was retained to represent Peter Volkoff (“Peter”) and

17     Alex Volkoff, a minor (“Alex”) in connection with the wrongful death of Natelie Volkoff, the wife

18     of Peter and mother of Alex (“Natalie”). Peter subsequently passed away and Mr. Kahroba

19     continued to represent Alex through his grandmothers who were appointed as his guardian ad

20     litems by the Los Angeles Superior Court. The accident which resulted in the death of Natalie

21     arose from two other vehicles involved in “street-racing” in Whitter, California. The drivers of

22     both cars involved in were prosecuted for gross vehicular manslaughter. Only one of the drivers

23     had insurance and the insurance company tendered the $15,000 policy limit for Alex. The case for

24     Peter was not pursued because of his passing.

25                    Given the gravity of the harm involved to young Alex who was 11 years old at the

26     time of the accident, Mr. Kahroba filed a government tort claim against the City of Whitter for

27     dangerous condition of public property. The claim was denied and a lawsuit was filed. This was a

28     complex claim involving a roadway design defect with potential governmental immunities that the

                                                         -2-
     Case 2:20-bk-21020-BR          Doc 40 Filed 01/06/21 Entered 01/06/21 08:14:43                Desc
                                     Main Document    Page 5 of 8

 1     City of Whittier could avail itself of as a complete bar to recovery. This was not a claim that Mr.

 2     Kahroba typically handles and he began discussing it with other law firms in order for Alex to have

 3     proper representation. Ultimately, he associated Jack Girardi and from around October, 2019

 4     Girardi & Keese handled virtually all matters related to the case against the City of Whittier.

 5     Following mediation, the case against the City of Whittier settled for $100,000. The settlement is

 6     subject to approval by the Los Angeles Superior Court and thus far the petition to approve the

 7     compromise a disputed claim of minor has not been filed. The approximate fee that Sheridan &

 8     Rund, PC would be entitled to is $8,625.00 representing 30% of the contingent fee of $28,750. I

 9     have had no involvement in the handling of the case and have had no communications with Thomas

10     Girardi, Jack Girardi or anyone else regarding this representation. Sheridan & Rund, PC waives

11     any fees in connection with this matter to avoid the appearance of any conflict.

12            10.     I am a disinterested person as defined in 11 U.S.C. § 101(14) and I:
13              a.    am not a creditor, an equity security holder or an insider of the Debtor;
14              b.    am not and was not an investment banker for any outstanding security of the Debtor;
15     or an attorney for such an investment banker in connection with the offer, sale or issuance of any
16     security of the Debtor;
17              c.    am not and was not a director, officer or employee of the Debtor or of any
18     investment banker for any security of the Debtors;
19             d.     do not have an interest materially adverse to the interest of the estate or any class of
20     creditors or equity security holders, by reason of direct or indirect relationship to, connection with,
21     or interest in the debtor or an investment banker.
22            11.     I am not related to the bankruptcy judge in this case or any employee of the Office of
23     the United States Trustee.
24            12.     My investigation of disinterestedness was made by reviewing the debtor’s
25     bankruptcy petition, schedules, statement of affairs, and other pleadings on file in the case.
26     ///
27     ///
28     ///

                                                         -3-
Case 2:20-bk-21020-BR   Doc 40 Filed 01/06/21 Entered 01/06/21 08:14:43   Desc
                         Main Document    Page 6 of 8
        Case 2:20-bk-21020-BR                      Doc 40 Filed 01/06/21 Entered 01/06/21 08:14:43                                     Desc
                                                    Main Document    Page 7 of 8



                                         PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:
915 Wilshire Boulevard, Suite 1850, Los Angeles, California 90017

A true and correct copy of the foregoing document entitled (specify): NOTICE OF APPOINTMENT OF CHAPTER 7
TRUSTEE (11 U.S.C. §§ 303(g) AND 701 will be served or was served (a) on the judge in chambers in the form and
manner required by LBR 5005-2(d); and (b) in the manner stated below:

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling
General Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On
(date) ____1/6/2021___________, I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and
determined that the following persons are on the Electronic Mail Notice List to receive NEF transmission at the email
addresses stated below:

See attached page

                                                                                       _x_ Service information continued on attached page
2. SERVED BY UNITED STATES MAIL:
On (date) __1/6/2021_____, I served the following persons and/or entities at the last known addresses in this bankruptcy
case or adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the United States mail,
first class, postage prepaid, and addressed as follows. Listing the judge here constitutes a declaration that mailing to the
judge will be completed no later than 24 hours after the document is filed.
Alleged Debtor:
Thomas Vincent Girardi
1126 Wilshire Boulevard
Los Angeles, CA 90017
                                                              __        Service information continued on attached page

3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL
(state method for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on (date)
_____1/6/2021_________, I served the following persons and/or entities by personal delivery, overnight mail service, or
(for those who consented in writing to such service method), by facsimile transmission and/or email as follows. Listing
the judge here constitutes a declaration that personal delivery on, or overnight mail to, the judge will be completed no
later than 24 hours after the document is filed.
Judge’s copy temporarily suspended under General Order 20-02, as updated by General Order 20-06

By email:
Trustee: Jason N. Rund <jrund@srlawyers.com>
                                                                      __ Service information continued on attached page

I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.

 1/6/21                       Ron Maroko                                                        /s/ Ron Maroko
 Date                           Printed Name                                                    Signature




            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
            Case 2:20-bk-21020-BR                  Doc 40 Filed 01/06/21 Entered 01/06/21 08:14:43                                      Desc
                                                    Main Document    Page 8 of 8


                                                    ADDITIONAL SERVICE INFORMATION

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (“NEF”)

Richard D Buckley richard.buckley@arentfox.com
Marie E Christiansen mchristiansen@vedderprice.com, ecfladocket@vedderprice.com,marie-christiansen-
4166@ecf.pacerpro.com
Jennifer Witherell Crastz jcrastz@hrhlaw.com
Ashleigh A Danker Ashleigh.danker@dinsmore.com,
SDCMLFiles@DINSMORE.COM;Katrice.ortiz@dinsmore.com;caron.burke@dinsmore.com
Richard W Esterkin richard.esterkin@morganlewis.com
Eric D Goldberg eric.goldberg@dlapiper.com, eric-goldberg-1103@ecf.pacerpro.com
Andrew Goodman (Petitioning creditor counsel) agoodman@andyglaw.com
M. Jonathan Hayes jhayes@rhmfirm.com,
roksana@rhmfirm.com;matt@rhmfirm.com;janita@rhmfirm.com;susie@rhmfirm.com;priscilla@rhmfirm.com;pa
rdis@rhmfirm.com;russ@rhmfirm.com;rebeca@rhmfirm.com;david@rhmfirm.com;sloan@rhmfirm.com
Marshall J Hogan mhogan@swlaw.com, knestuk@swlaw.com
Razmig Izakelian razmigizakelian@quinnemanuel.com
Lewis R Landau Lew@Landaunet.com
Peter J Mastan peter.mastan@dinsmore.com, SDCMLFiles@dinsmore.com;Katrice.ortiz@dinsmore.com
Edith R Matthai ematthai@romalaw.com
Scott H Olson solson@vedderprice.com, scott-olson-
2161@ecf.pacerpro.com,ecfsfdocket@vedderprice.com,nortega@vedderprice.com
Aram Ordubegian ordubegian.aram@arentfox.com
Michael J Quinn mquinn@vedderprice.com, ecfladocket@vedderprice.com,michael-quinn-
2870@ecf.pacerpro.com
Matthew D. Resnik matt@rhmfirm.com,
roksana@rhmfirm.com;janita@rhmfirm.com;susie@rhmfirm.com;max@rhmfirm.com;priscilla@rhmfirm.com;par
dis@rhmfirm.com;russ@rhmfirm.com;rebeca@rhmfirm.com;david@rhmfirm.com;sloan@rhmfirm.com
Ronald N Richards ron@ronaldrichards.com, morani@ronaldrichards.com,justin@ronaldrichards.com
United States Trustee (LA) ustpregion16.la.ecf@usdoj.gov
Christopher K.S. Wong christopher.wong@arentfox.com, yvonne.li@arentfox.com
Timothy J Yoo tjy@lnbyb.com

                   ///




             This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

June 2012                                                                                       F.9013-3.1.PROOF.OF.SERVICE
